Dissenting Opinion by
Judge Smith:
This Court’s decision in Huss v. Department of Transportation1 clearly controls the matter sub judice. Exceptions should not be carved into precedent absent sufficiently substantial factual dissimilarities warranting a different outcome.
In Huss, as here, appellants received estimated just compensation from the Department of Transportation (DOT) for property condemned by order of the Public *404Utility Commission (PUC). Eight days prior to the expiration of the six-year limitations period, appellants petitioned the common pleas court seeking the appointment of viewers. DOT filed preliminary objections which were sustained by the. trial court on the basis that Section 2704(b) of the Public Utility Code (PUC. Code), 66 Pa. C. S. §2704(b), required appellants to first file an application for damages with PUC, not the trial court, and accordingly, the trial court lacked jurisdiction to entertain appellants’ petition. The appellants thereafter applied to PUC seeking compensation for damages and requesting the matter be transferred to the trial court. DOT filed preliminary objections asserting that the matter was untimely filed. PUC, however, ordered transfer of appellants’ claim to the trial court. Appellants then filed an amended petition for the appointment of viewers to which preliminary objections were again filed by DOT, questioning the timeliness of appellants’ amended petition. The trial court found that appellants had failed to file their amended petition within the six-year limitations period. Appellants appealed to this Court which determined that appellants’ initial petition did not toll the limitations period. This Court held that an application for compensation must first be filed with PUC which then can elect to ascertain the amount of damages or refer the matter to the common pleas court in the county where the appropriated property is situated for the appointment of viewers.
It is erroneous to conclude, as did the majority, that the trial court enjoyed exclusive jurisdiction to determine the extent of damages pursuant to Section 303 of the Eminent Domain Code, 26 P.S. §1-303, since only the power and procedure of PUC in accomplishing a taking is specifically exempted therefrom. To the contrary, Section 303 states in relevant part that the intent of the *405Eminent Domain Code is “to provide a complete and exclusive procedure and law to govern all condemnations of property for public purposes and the assessment of damages,” but is not to be construed “to affect, vary, alter or modify the jurisdiction or power of [PUC].” Section 2704(b) of the PUC Code,2 vests PUC with exclusive jurisdiction to ascertain the amount of damages here with the trial court’s jurisdiction being derivative, i.e., dependent solely upon whether PUC elects to refer the issue of damages to the trial court. See Huss.
Apparently as an alternative basis upon which to support its reversal of the trial court, the majority stated that the purpose of any limitations period is to discourage stale claims which may greatly prejudice the defending party.3 The majority then concludes that the instant claim is not stale and that, unlike Huss, appellants here did not sit on their rights since DOT, from the inception, was cognizant of the claim. DOT’s awareness of appellants’ claim simply bears no relevance to whether the claim is stale since DOT neither has the duty nor author*406ity to ensure that appellants comply with proper procedure prior to expiration of the limitations period to preserve their rights or to force appellants to act expeditiously. To premise staleness of a claim, as does the majority, upon the defending party’s cognizance thereof is to emasculate the purpose of the limitations period here and to circumvent the expeditious conclusion of legal actions. It also ignores the twelve-year lapse which occurred here between DOT’s payment of estimated just compensation and appellants’ 1986 petition for the appointment of viewers.
Nor do the instant circumstances support any belief entertained by appellants that they were justified in filing their initial request with the trial court for the appointment of viewers as the majority also concludes. Nothing in the record suggests that DOT intentionally acted to mislead appellants. Moreover, it appears that appellants were made aware in 1979 of the necessity to first file with PUC prior to petitioning the trial court for the appointment of viewers. See Commonwealth Exhibit A.
Thus, where, as here, PUC has condemned property, the commencement of a proceeding in a common pleas court for the appointment of viewers should be treated as an action without force or effect under Huss as the common pleas court lacks the requisite subject matter jurisdiction to entertain the claim for damages absent PUC’s transfer of the matter. Accordingly, appellants’ initial petition in the matter sub judice should have been found to be void ab initio and their subsequent petition, filed twelve years after DOT paid appellants’ estimated just compensation, barred by the six-year limitations period established in Section 5527(4) the Judicial Code.

 99 Pa. Commonwealth Ct. 386, 512 A.2d 1356 (1986), appeal granted, 515 Pa. 588, 527 A.2d 547 (1987), appeal dismissed as having been improvidently granted, 518 Pa. 466, 544 A.2d 446 (1988).


 Section 2704 of the PUC Code governs compensation for damages occasioned by construction, relocation or abolition of cross-' ings and provides in pertinent part under subsection (a) that the PUC shall, after due notice and hearing, ascertain and determine the compensation for damages due owners whose property is taken, injured or destroyed. Moreover, pursuant to subsection (b), “[t]he commission may, of its own motion, or upon application of any party in interest, submit to the court of common pleas of the county wherein the property affected is located, the determination of the amount of damages to any property owner due to such condemnation, for which purpose such court shall appoint viewers, ...”


 Section 5527(4) of the Judicial Code, 42 Pa. C. S. §5527(4) the statute of limitations in effect at the time the instant action-commenced, required actions and proceedings such as that here to be commenced within six years of the condemnor’s payment of estimated just compensation. This provision was subsequently amended and now appears as Section 5526(4) of the Judicial Code, 42 Pa. C. S. §5526(4).